Citation Nr: 0837592	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 1992 
and from January 2003 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in March 2007.  In his substantive appeal, the 
appellant requested a Board hearing; however, he failed to 
report for a hearing scheduled in September 2008.  


FINDING OF FACT

The veteran is not shown to have hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating, and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a VA examination performed 
in July 2006.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's reports of medical examination at entrance to 
and separation from active service shows no findings of liver 
or blood pathology, and no documentation of having received a 
tattoo.  Service medical records document no complaints of or 
treatment for any liver or blood pathology.  

Private medical records from Dr. J.M. dated in December 2003 
reflect a diagnosis of exposure to hepatitis C.  

VA outpatient treatment records dated in March 2004 reflect 
that the veteran was assessed with hepatitis C.  

The veteran underwent a VA examination in July 2006.  He 
denied any general body health involvement secondary to 
liver.  He denied any weight change or abdominal pain.  He 
denied any fatigue, GI disturbance, loss of appetite, 
jaundice, nausea, or vomiting.  He denied any incapacitation, 
vomiting of blood, passing of black colored or blood in the 
stool, or any fluid in the belly.  He denied any liver 
transplant history.  He denied any treatment.  He claimed 
that he was diagnosed with hepatitis C related to 
occupational exposure in 2003.  He denied any blood 
transfusion or high-risk sexual activity or intravenous drug 
use.  He denied any use of alcohol.  He denied any functional 
impairment.  

Upon physical examination, there was no evidence of palmar 
erythema, spider nevi, jaundice, edema, or generalized muscle 
weakness or muscle wasting.  

In August 2006, the examiner opined that the veteran does 
have exposure to hepatitis C.  Based upon the examination and 
review of medical records, the examiner was unable to 
determine when the veteran was exposed to this virus.  
However, the examiner stated that the veteran does not have 
any active hepatitis C virus.  The examiner noted that the 
veteran's hepatitis C patient care report was negative.  The 
veteran does not have any sequelae of liver disease secondary 
to hepatitis C.  The examiner reasoned that this is due to 
the fact that the veteran is not currently infected with 
hepatitis C.  

The veteran's service medical records contain no mention of 
findings relating to the disability at issue.  Moreover, 
based on the objective findings in the August 2006 VA 
examination, there is no current diagnosis of hepatitis C.  
The veteran has otherwise not identified or submitted any 
medical evidence which reflects current hepatitis C.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 
supra.  As there is no evidence of a current disability, it 
is unnecessary for the Board to reach the question of 
etiology of the claimed hepatitis C.  

While acknowledging the veteran's belief that hepatitis C is 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is not warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


